Citation Nr: 1014216	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection and 
awarded a 10 percent disability rating for a respiratory 
disability (claimed as asthma), effective December 4, 2003.  
A March 2005 rating decision increased the rating for a 
respiratory disability to 30 percent, effective December 4, 
2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  In February 2009, this matter was remanded by the 
Board for further development.


FINDING OF FACT

The Veteran's bronchial asthma has been manifested by a FEV-1 
not less than 68 percent predicted post-bronchodilator, a 
FEV-1/FVC not less than 81 percent predicted post-
bronchodilator, and requires daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication on a daily basis.  The Veteran has not required 
monthly visits to a physician for required care of 
exacerbations or at least three courses of systemic 
corticosteroids per year.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 
6600, 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In November 2004, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in January 2010.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating 
element of an increased rating claim.
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Pursuant to the Board's February 2009 remand, the 
Veteran was asked to provide an authorization in order that 
additional private treatment records could be obtained.  
Accordingly, in March 2009 and October 2009 the RO requested 
that the Veteran complete and return VA Form 21-4142, 
Authorization and Consent to Release Information.  However, 
the Veteran failed to respond to the RO's requests and in 
January 2010 VA made a formal finding of the unavailability 
of any additional private treatment records and determined 
that all efforts to obtain the records had been exhausted and 
that further attempts to locate the records would be futile.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

Respiratory disorders are rated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  
Pursuant to 38 C.F.R. § 4.96(a), ratings under those 
diagnostic codes will not be combined with each other.  
Rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation only where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.96(a) (2009).

The Veteran's bronchial asthma has been rated 30 percent 
disabling under DC 6602.  Another potentially applicable 
diagnostic code includes DC 6600 which pertains to chronic 
bronchitis.  In considering the applicability of other 
diagnostic codes, the Board finds that DCs 6601 
(bronchiectasis), 6603 (pulmonary emphysema), and 6604 
(chronic obstructive pulmonary disease) are not applicable in 
this instance, as the medical evidence does not show that the 
Veteran has been diagnosed with any of those conditions.

Under Diagnostic Code 6602, a 30 percent rating for bronchial 
asthma is warranted for FEV-1 of 56 to 70 percent predicted, 
FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted where pulmonary function 
tests (PFTs) show any of the following: FEV-1 less than 40 
percent predicted, FEV-/FVC less than 40 percent; or more 
than one attack per week with episodes of respiratory 
failure, or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, DC 6602 (2009).

Under Diagnostic Code 6600, a 30 percent rating for chronic 
bronchitis is warranted for FEV-1 is 56 to 70 percent of 
predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent rating is 
warranted if FEV-1 is 40 to 55 percent of predicted value, 
FEV-1/FVC is 40 to 55 percent, DLCO(SB) is 40 to 55 percent 
predicted, or if maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted with FEV-1 of less than 40 percent 
predicted, or FEV-1/FVC of less than 40 percent, or; with 
DLCO (single breath) less than 40 percent predicted, or with 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or with 
cor pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episodes of acute respiratory 
failure or requiring outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6600 (2009).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to 
clarify the use of pulmonary function tests.  71 Fed. Reg. 
52,459 (2006).  As revised, that regulation now mandates that 
when evaluating lung disorders based on pulmonary function 
testing, the post-bronchodilator results are to be used in 
applying the rating criteria, unless those results are poorer 
than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) 
(2009).  As the amendment to that regulation is effective 
only for those claims filed on and after October 6, 2006 
(almost two years after the Veteran filed his current claim), 
it would not be appropriate for the Board to apply those 
criteria to the Veteran's claim.

However, prior to the above amendment, post-bronchodilator 
findings were considered the standard in pulmonary assessment 
when rating claims under 38 C.F.R. § 4.97.  61 Fed. Reg. 
46,720, 46,723 (Sept. 5, 1996) (the results of testing 
following optimum therapy reflect the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.).

Private treatment records include a November 2002 pulmonary 
function test (PFT) that showed a pre-bronchodilator FVC of 
89 percent predicted, FEV-1 of 86 percent predicted, and FEV-
1/FVC of 97 percent predicted.  A November 2003 PFT indicated 
a pre-bronchodilator FVC of 87 percent predicted, FEV-1 of 84 
percent predicted, and FEV-1/FVC of 96 percent predicted.  A 
clinical examination revealed normal lungs.  At that time, 
the Veteran was taking Singulair, Maxair, and Advair for 
treatment of his asthma.

The Veteran underwent a VA respiratory examination in August 
2004, at which time he was employed as a psychologist at a 
state prison.  The Veteran denied any productive cough, 
sputum, hemoptysis or anorexia.  There was no dyspnea on 
exertion.  The Veteran denied any asthmatic attacks, but 
indicated that he had bronchitis about once or twice a year.  
He had pneumonia two years ago but was never admitted to the 
hospital.  Treatment of the Veteran's asthma consisted of one 
inhalation of Advair daily, one 10 milligram tablet of 
Singulair at bedtime, and use of a Maxair metered-dose 
inhaler once per month for any acute problem.  The Veteran 
did not use any supplemental oxygen and denied any periods of 
incapacitation.  Once or twice a year, the Veteran took one 
to two days off from work due to incapacitation, but he was 
ambulatory.  On examination, his lungs were clear to 
auscultation and percussion.  He denied any weight loss or 
weight gain over the past year and there was no evidence of 
kyphoscoliosis or pectus excavatum.  A chest X-ray 
examination showed mild chronic bronchitis without acute 
infiltrates.  A PFT showed a pre- and post-bronchodilator FVC 
of 77 percent and 95 percent predicted, and a FEV-1 of 70 
percent and 81 percent predicted.  Pre- and post-
bronchodilator results for FEV-1/FVC were not provided.  DLCO 
was 95 percent predicted pre-bronchodilator.  The PFT 
indicated a minimal obstructive lung defect and a diffusion 
capacity that was within normal limits.  The Veteran was 
diagnosed with asthma with one or two episodes of asthmatic 
bronchitis per year; mild chronic bronchitis on chest X-ray 
examination; and a minimal obstructive lung defect.

In September 2004, the Veteran indicated that he took 
Singulair once a day; one puff of Advair twice daily, two 
puffs of Maxair three times a day or as needed; Prednisone, a 
corticosteroid, as needed for bronchitis; and one puff of 
Spiriva daily.

In the April 2005 substantive appeal, the Veteran indicated 
that he had five attacks of asthmatic bronchitis within the 
past two years that was treated with antibiotics and a 
steroid.

In an April 2005 statement, the Veteran's private treating 
physician indicated that the Veteran was prescribed oral 
corticosteroids and an antibiotic on five separate occasions 
within the past year to treat his respiratory symptoms.

On VA respiratory examination in December 2008, it was noted 
that the Veteran was followed by a private pulmonologist on 
an annual basis.  At that time, the Veteran's treatment 
consisted of two puffs of a Maxair inhaler once daily and one 
puff of Advair b.i.d. (twice daily).  The Veteran denied the 
use of any other medications and denied being hospitalized 
for his respiratory condition since he was first diagnosed.  
He reported that he had two episodes of bronchitis during the 
past year that were treated with a Medrol Dosepak and 
antibiotics.  The Veteran reported problems with fatigue and 
had a history of sleep apnea.  He complained of problems with 
daytime hypersomnolence, but denied any hemoptysis and was 
not on oxygen or a CPAP unit.  The Veteran also complained of 
a dry productive cough and dyspnea on exertion with 
associated wheezing.  However, the Veteran denied any 
exacerbations that required him to sit down and use his 
inhaler and denied any incapacitating episodes that required 
bed rest.  Functionally, he was only able to walk 
approximately two blocks due to his spinal stenosis and 
avoided hot weather due to increased problems with his 
breathing.  The Veteran complained of dyspnea on exertion 
with prolonged walking and had difficulty breathing in dusty 
climates and when there was a change in seasons.  He reported 
that he had sporadically quit smoking but continued to smoke 
a minimum of a tenth of a pack of cigarettes per day for the 
last forty years.  On examination, his lungs were clear 
bilaterally but diminished posteriorly on examination.  A 
chest X-ray examination indicated a nonspecific right 
anterior medial lung base opacity.  A PFT indicated a pre- 
and post-bronchodilator FVC of 78 percent and 80 percent 
predicted; and a FEV-1 of 65 and 68 percent predicted.  Pre- 
and post-bronchodilator results for FEV-1/FVC were not 
provided.  DLCO was 92 percent predicted pre-bronchodilator.

The Board concludes that the Veteran is not entitled to a 
higher disability rating of 60 percent under DCs 6602 or 
6600.  The medical evidence fails to establish by pulmonary 
function testing that the Veteran's asthma is productive of 
an FEV-1 of 55 percent or less predicted, or an FEV-1/FVC of 
55 percent or less, or DLCO (SB) of 40 to 55-percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Nor does the 
medical evidence establish that the Veteran's asthma has 
required at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Codes 6602, 
6600 (2009).  

The Veteran's physician indicated in an April 2005 statement 
that he was prescribed oral corticosteroids and an antibiotic 
on five separate occasions within the past year for the 
treatment of respiratory symptoms.  However, the Veteran did 
not provide the appropriate release so that physician's 
records could be obtained and he did not submit them himself.  
The duty to assist is not a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The available 
records from that physician up to June 2004 show only one 
instance of the prescription of steroids, despite that the 
April 2005 note states that steroids were used five times in 
the year prior to that note.  The December 2008 VA 
examination did not find the use of corticosteroids for any 
respiratory disability.  Therefore, the Board finds that the 
preponderance of the evidence does not show that the Veteran 
was prescribed three courses of systemic corticosteroids for 
treatment of his asthma in any 12-month period during the 
pendency of this appeal.  While the April 2005 physician's 
note has been considered, it is inconsistent with the medical 
records available to the Board from that physician and the 
prescription information provided by the Veteran in October 
2004..

The Board has also considered whether the record raises the 
matter of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2009).  In this case, the regular 
schedular standards are not inadequate.  There is no evidence 
that he has been frequently hospitalized for treatment of his 
asthma.  Neither does the record reflect marked interference 
with his employment due solely to his service-connected 
asthma.  In fact, on VA examination in August 2004, it was 
noted that the Veteran was employed as a psychologist and 
that he took no more than two days off from work per year due 
to incapacitation.  On VA examination in December 2008, the 
Veteran denied having any incapacitating episodes.  Here, the 
objective evidence does not reflect that his asthma caused a 
marked interference with his employment beyond that 
contemplated by the assigned ratings, nor has he submitted 
any objective evidence of marked interference with employment 
or of frequent hospitalization.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his respiratory disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence in 
support of a rating in excess of 30 percent for a respiratory 
disability.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bronchial asthma has not warranted more than a 
30 percent rating at any time since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 30 percent for bronchial 
asthma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


